 

Exhibit 10.40

 

[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXECUTION VERSION

 

PATENT SECURITY AGREEMENT

 

THIS PATENT SECURITY AGREEMENT, dated as of February 26, 2019, is made by each
of the entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”), in favor of POST ROAD ADMINISTRATIVE LLC, a
Delaware limited liability company (“Post Road”), as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Lenders and the other Secured Parties.

 

WITNESSETH:

 

WHEREAS, PARETEUM CORPORATION, a Delaware corporation (the “Borrower”), any
Subsidiaries of Borrower that are Guarantors or become Guarantors pursuant to
Section 8.10 or Section 8.17 of the Credit Agreement (collectively, the
“Guarantors”, and, together with Borrower, the “Credit Parties”), the Lenders
from time to time party thereto (the “Lenders”), Post Road, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and the Collateral Agent
for the Lenders, have entered into a Credit Agreement, dated as of February 26,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, all of the Grantors are party to a Security Agreement of even date
herewith in favor of the Collateral Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which the Grantors are required to execute and deliver this Patent
Security Agreement;

 

NOW, THEREFORE, in consideration of the promises and to induce the Lenders and
the Collateral Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent as follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement.

 

Section 2. Grant of Security Interest in Patent Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of such Grantor, hereby mortgages and pledges to the Collateral
Agent for the benefit of the Secured Parties, and grants to the Collateral Agent
for the benefit of the Secured Parties a Lien on and security interest in, all
of its right, title and interest in, to and under the following Collateral of
such Grantor (the “Patent Collateral”):

 

(a)       all of its Patents and all Patent Licenses providing for the grant by
or to such Grantor of any right under any Patent, including those referred to on
Schedule 1 hereto;

 

(b)       all reissues, reexaminations, continuations, continuations-in-part,
divisionals, and extensions of the foregoing; and

 

(c)       all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including
all rights to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, violation or other impairment thereof.

 

 

 

 

[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXECUTION VERSION

 

Section 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and agrees that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement conflicts with any provision of the Security Agreement, the Security
Agreement shall govern.

 

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with such Grantor’s Patents subject
to a security interest hereunder.

 

Section 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 6. Governing Law. THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). In addition, the provisions of Section 8.6, 8.7,
8.8 and 8.12 of the Security Agreement are incorporated herein by reference,
mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

  GRANTOR:       iPASS IP LLC       By: /s/ Denis McCarthy   Name: Denis
McCarthy   Title: Director/CEO

 

 

 

 

[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

[Patent Security Agreement – Signature Page]

 

 

 

 

[ ***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE I

 

TO

 

PATENT SECURITY AGREEMENT

 

[***]

 

 

 